Citation Nr: 0324536	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of 
pseudofolliculitis barbae (PFB), evaluated as noncompensable 
prior to August 30, 2002 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to August 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for residuals of PFB, and 
assigned an initial non-compensable rating.  In December 
2000, a travel board hearing was held at the RO before C.W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b).  The Board remanded this claim to the 
RO in March 2001.  The case was before the Board again in 
November 2002 at which time the Board conducted additional 
development of the claim pursuant to 38 C.F.R. § 19.9(a)(2).  
The Board remanded the claim in June 2003 so that the RO 
could review the newly obtained evidence in the first 
instance.


FINDINGS OF FACT

The veteran's PFB is manifested by recurrent patches of 
raised follicles with soreness, itchiness, inflammation, skin 
irregularity, alopecia areata and scarring.


CONCLUSION OF LAW

The veteran's PFB is 30 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§4.7, 4.20,  4.118, Diagnostic Code 
7806 (1998-2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected 
pseudofolliculitis barbae is more disabling than currently 
rated.  The Board notes that, during the pendency of this 
appeal, the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000 were enacted into law.  106 P.L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  These provisions 
are not applicable to the claim on appeal.  Kuzma v. 
Principi, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 2003).  

The Board nonetheless notes that the veteran has been given 
the benefit of application of the VCAA provisions in this 
case.  By letters dated October 2002 and March 2003, the 
Board provided the veteran notice of the evidence deemed 
necessary to substantiate his claim as well as the relative 
duties on the part of VA and the veteran in obtaining such 
evidence.  See 38 U.S.C.A. § 5103 (West 2002).  All evidence 
deemed relevant to this claim on appeal has been obtained and 
there are no outstanding requests for additional evidence or 
information.  See 38 U.S.C.A. § 5103A(b) (West 2002).  The 
veteran has also been provided VA examinations of the skin, 
to include a recent examination under a protocol consistent 
with recently revised regulations.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  On three separate occasions, in 
February 2000, November 2002 and July 2003, the veteran 
indicated that he had no further evidence or argument in 
support of his claim.

The Board notes that, by letter dated October 2002, the Board 
notified the veteran of revisions to the schedular criteria 
for evaluating skin disabilities, and provided him a copy of 
the new criteria.  The Board then deferred adjudication of 
this claim in November 2002 in order to ensure complete 
development of the claim pursuant to its authority under 
38 C.F.R. § 19.9(a)(2).  That development was completed in 
full, and the Board remanded the claim in June 2003 to allow 
the RO to review the evidence in the first instance prior to 
a final Board decision.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  On this record, the Board finds that VA has satisfied 
its duty to provide the veteran notice and assistance in 
substantiating his claim.

The veteran served on active duty from June 1976 to August 
1998.  His service medical records first reflect his 
treatment for facial skin bumps in 1977.  He subsequently 
reported irritation after shaving with raised bumps and small 
abscesses noted.  He was diagnosed with pseudofolliculitis 
barbae and placed on a shaving profile.  Thereafter, he 
sought treatment for recurrent folliculitis mainly involving 
the scalp, but occasionally present on the face, back and 
neck.  At times, these areas were sore and tender to touch 
with some scaling and crusting.  He was noted to have 
temporary, incomplete alopecia in the affected areas.  On two 
occasions in 1989, his PFB was noted to be "severe" in 
nature.  His condition, which also included an assessment of 
acne vulgaris, was treated with various topical ointments, 
Fostex soap, antibiotics and prescription shampoo.  He had a 
follicular abscess on the scalp drained in May 1992, and 
underlying scarring and cyst formation over the right 
occipital scalp was noted several months later.  He underwent 
another abscess drainage on the scalp in April 1995.

The veteran's initial VA examination in September 1998 
demonstrated evidence of chronic pseudofolliculitis barbae 
with scarring in the neck and within the neckline.  By 
decision dated February 1999, the RO granted service 
connection for residuals of PFB, and assigned an initial 
noncompensable evaluation.  In May 1999, the veteran filed 
his Notice of Disagreement (NOD) with the RO's initial rating 
by reporting symptoms of dry, scaly and severe itchiness of 
the skin of the scalp.  He also complained of ingrown hairs 
on the scalp that were sore, uncomfortable and filled with 
pus.  The veteran perfected his appeal to the Board in 
November 1999.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).

VA examination in July 2000 noted folliculitis manifested by 
five visible areas in the scalp.  The biggest area appeared 
over the right parieto-occipital area which was 1/2 cm. in area 
with a 5 mm. scar.  Another 4 mm. area was located 2 cm 
towards the occipital area from the above lesion, and several 
small 1-2 mm. areas in the same posterior right parieto-
occipital region with 1-2 mm. scars.  In these areas, there 
was no hair, and the scars were not raised, depressed, or 
discolored.  There was also no fluctuance, drainage, 
adherence, ulceration or significant elevation or depression.  
VA skin examination in September 2000 reflected his history 
of folliculitis of the posterior scalp involving incision and 
drainage of abscesses.  His physical examination revealed 
some tender nodules on the posterior scalp, but no active 
inflammation or abscesses.  He was given an assessment of 
probable mild acne keloidalis nuchae.

In December 2000, the veteran appeared before the undersigned 
at a travel board hearing.  He testified to symptoms mostly 
involving the scalp with some involvement of his face and the 
back of his head.  He described scalp infections, mostly in 
the top area, which were sensitive with hair loss, drainage 
and scarring.  The areas of inflammation were a little bit 
smaller than a dime, and occurred in multiple spots at a 
time.  Each lesion was painful to touch when it swelled.  His 
condition occurred on a monthly basis, and lasted for a 
period of 1-2 weeks before the soreness dissipated.  
Generally, his condition was more active in the summer 
months.  He treated his condition with a medicated shampoo 
and heat treatment.  His condition was embarrassing to him, 
and he often wore a hat.  He generally did not seek treatment 
as he had a sufficient amount of medicated shampoo.  His 
lesions were more serious on his face, and he wore a beard 
per his dermatologist's advice.  

An VA examination report "addendum" dated in August 2001 
noted that the claims folder was reviewed.  The examination 
findings included notation of a shaved scalp with no obvious 
areas of alopecia.  The veteran had numerous scars from 
previous lancing.  His scarring was "somewhat disfiguring" 
and it was going to be difficult to grow any hair in the 
areas of the scarring.  It was believed that he would have 
continued difficulty with hair growth of the scalp following 
the history of incision and drainage procedures.  

In September 2001, the veteran was afforded another VA 
examination with benefit of review of his claims folder.  At 
that time, he reported using an over-the-counter preparation 
(alcohol water) for symptoms involving the face and anterior 
neck which worked fairly well.  However, he had a fair amount 
of difficulty with some infected areas on his scalp for which 
he used a tar shampoo.  On examination, there were several 
scattered 5 mm. areas of hyperpigmentation on his scalp.  His 
face was clear.  On the posterior neck, there were healed 
pockmarks and a single small postule.  The anterior neck 
revealed areas of perifollicular irritation and scaling.  
There were also numerous 5 mm. areas of hyperpigmentation on 
the back which were not elevated.  His was given a diagnosis 
of mild pseudofolliculitis barbae.

On VA scar examination in April 2003, the veteran reported a 
history of pseudofolliculitis involving the face and scalp 
since service.  He recalled lancing of scalp lesions in 1982, 
1989 and 1994.  His current treatment consisted of daily 
application of 5% tar shampoo on the scalp and an over-the-
counter preparation, Clearplex 5, on his face used every 
other day.  His local symptoms were pruritis and some 
soreness of the scalp.  On examination of the scalp, 
irregularities were noted on the posterior scalp.  There was 
a 2 x 3 cm. area on the right posterior parietal area which 
was raised and presumably due to prior infection of the area.  
On the occipital midline, there was a 4 x 8 cm. area with a 
number of closely spaced pockmarks.  His head was shaved.  
His anterior scalp was normal.  On his beard area, there was 
minimal superficial scar formation.  On the anterior neck, 
there was perifollicular erythema which was fairly widespread 
with a few scattered postules.  The posterior neck was clear.  
The examiner indicated that there was no visible or palpable 
tissue loss, gross distortion or asymmetry of facial 
features, frequent loss of covering of skin or pain on 
palpation.  His scar characteristics indicated no scar 
greater than 5 inches in length or at least 1/4 in width.  
There was an elevated area which was not truly a scar but 
more of a subcutaneous area measuring 2 x 3 cm.  His anterior 
neck area involved with pseudofolliculitis barbae was 10 x 4 
cm. involving some hyperpigmentation, but the area was not 
entirely involved and did not exceed an area of 39 square cm.  
His skin texture in this area was somewhat irregular.  There 
was no underlying soft tissue absent, skin induration or 
inflexibility.  It was estimated that he had a 3% total body 
surface area affected by pseudofolliculitis barbae.  He was 
given diagnoses of pseudofolliculitis barbae mainly involving 
the anterior neck and to a lesser extent the beard area of 
the face, and mild residuals of acne keloidalis.

The veteran's clinical records from VA and Brook Army 
Hospital reflect prescriptions of coal tar and Nizral shampoo 
as well as erythromycin for treatment of his folliculitis, 
but there are no pertinent findings noted.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating the claim, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran manifests disability of the skin, variously 
involving the scalp, face and neck, consisting of recurrent 
episodes of pseudofolliculitis with residual scarring and 
alopecia.  The severity of a skin disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.118 (Schedule).  The Schedule does not contain specific 
criteria for rating pseudofolliculitis barbae, and the RO has 
rated this disability as analogous to benign new growths of 
the skin which, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7819, is rated as a scar disability.  See generally 
38 C.F.R. § 4.20 (2002) (analogous ratings for unlisted 
conditions).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  

The RO has determined that a compensable rating is not 
assignable under the old criteria prior to the effective date 
of August 31, 2002.  The veteran has contended that his 
pseudofolliculitis barbae is manifested by recurrences of 
raised skin bumps, mainly involving the scalp and neck, which 
are painful and tender to touch with inflammation and 
itchiness.  He reports recurrences on a monthly basis which 
last one to two weeks in duration.  He is deemed competent to 
describe the physical manifestations of his 
pseudofolliculitis barbae, see 38 C.F.R. § 3.159(a)(2), and 
his contentions are largely corroborated by his examination 
reports documenting recurrent episodes of raised follicles 
with soreness, itchiness, inflammation, skin irregularity, 
alopecia areata and scarring.  In December 2000, a VA 
examiner described the condition as "somewhat" disfiguring.  
In April 2002, a VA examiner documented several actively 
involved areas several cm. in diameter with a more extensive 
area on the anterior neck approximating an area of 40 square 
cm.

The Board agrees with the position taken by the veteran's 
representative in the October 2002 Written Brief that the 
veteran's skin condition would be more appropriately rated by 
analogy under Diagnostic Code 7806.  Under this diagnostic 
code, a 10 percent rating is warranted for skin disability 
involving an exposed surface or extensive area with 
exfoliation, exudation or itching.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998-2001).  A 30 percent rating is 
warranted for skin disability involving constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  
The Board recognizes that the veteran's skin condition is 
subject to fluctuation in degree of disability as a result of 
periods of remission and recurrence, see generally Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), it must take into account 
the frequency, duration and severity of the outbreaks during 
periods of recurrence.  See Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992).  When taking into account the frequency, 
duration and severity of symptoms, the Board is of the 
opinion that the condition more closely approximates the 
criteria for a 30 percent rating under Diagnostic Code 7806.  
The Board finds no basis for a staged rating, and determines 
that this rating should be applied under the old version of 
Diagnostic Code 7806 for the entire appeal period.

The Board further finds there is no basis for a higher rating 
under the Schedule.  The evidence of record does not 
demonstrate a diagnosed systemic or nervous manifestation 
attributable the veteran's pseudofolliculitis barbae, and the 
medical evidence does not support an assessment that overall 
skin disability is "exceptionally repugnant."  Thus, a 
higher rating under Diagnostic Code 7806 is not for 
consideration.  Furthermore, the veteran's scars of the head, 
face and neck are not shown to be completely involving one 
side of his face, or result in marked or repugnant bilateral 
disfigurement.  Thus, a higher rating under Diagnostic Code 
7800 is also not for consideration.  

Subsequent to August 31, 2002, the Board may apply the new 
criteria in order to ascertain whether the veteran is 
entitled to any further compensation.  The new version of 
Diagnostic Code 7806 provides for a 60 percent rating with 
skin disability involving more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  The examination reports of 
record, which include several instances of measurement of the 
affected areas, clearly demonstrate a less than 40 percent 
involvement of the exposed areas.  In fact, the veteran 
himself describes his usual condition as dime-shaped in size.  
He treats his condition with tar shampoo and alcohol water 
with an occasional prescription of antibiotics.  The Board 
finds, by a preponderance of the evidence, that the criteria 
for a higher rating than 30 percent under Diagnostic Code 
7806 is not warranted.

The new criteria also include a significant departure for 
evaluating scars involving disfigurement of the head, face or 
neck.  The criteria are as follows:

7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement 		80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement 		50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement		30

With one characteristic of disfigurement 	
			10

Note (1):The 8 characteristics of disfigurement, 
for purposes of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria

The April 2003 VA scar examination report has documented the 
most extensive involvement of pseudofolliculitis barbae 
during a period recurrence.  At that time, there was a 10 x 4 
cm. area of pseudofolliculitis involving the anterior neck 
area which, according to the examiner, was not complete and 
involved an area less than 39 cm.  There was also a 2 x 3 cm. 
area on the right posterior parietal area, and a 4 x 8 cm. 
area on the occipital midline.  The veteran manifests some 
symptoms of skin irregularity, hyperpigmentation, scarring, 
and elevation, but the examiner clearly answered in the 
negative as to whether the extent of involvement met the 
criteria for each characteristic described under Note (1).  
As indicated above, the veteran describes his affected areas 
as usually being dime-shaped in size.  Furthermore, the 
veteran does not manifest visible or palpable tissue loss or 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips).  The Board finds, therefore, 
that a higher rating under the new version of Diagnostic Code 
7800 is not warranted. 

In summary, the Board finds that the veteran's PFB is 
manifested by recurrent patches of raised follicles with 
soreness, itchiness, inflammation, skin irregularity, 
alopecia areata and scarring; the frequency, duration and 
severity of symptoms more closely approximate the criteria 
for a 30 percent rating under Diagnostic Code 7806.  In so 
deciding, the Board has deemed the veteran to describe the 
physical manifestations and characteristics of his skin 
disability, and deemed his descriptions regarding the 
frequency, duration and severity of outbreaks to be credible.  
The Board has exercised the benefit of the doubt rule in 
favor of the veteran in the assignment of the 30 percent 
rating, but finds that the preponderance of the evidence 
weighs against any further compensation under the Schedule.  
Finally, the veteran has not alleged, and the evidence does 
not suggest, that the veteran's pseudofolliculitis barbae 
disability results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  The Board, therefore, finds no basis to consider 
whether the claim should be referred to the Director of VA's 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  See generally 38 C.F.R. § 3.321(b) 
(2002); VAOPGCPREC Op. 6-96 (Aug. 16, 1996)




ORDER

A 30 percent rating for pseudofolliculitis barbae is granted, 
subject to regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

